   
110th CONGRESS2d Session 
In the House of Representatives, U. S., 
 
September 29, 2008 
 AMENDMENT:  
 That the bill from the Senate (S. 2382) entitled An Act to require the Administrator of the Federal Emergency Management Agency to quickly and fairly address the abundance of surplus manufactured housing units stored by the Federal Government around the country at taxpayer expense., do pass with the following  
Strike all after the enacting clause and insert the following:

1.Storage, sale, transfer, and disposal of housing units
(a)DefinitionsIn this section, the following definitions apply:
(1)AdministratorThe term Administrator means the Administrator of FEMA.
(2)Emergency; major disasterThe terms emergency and major disaster have the meanings given such terms in section 102 of the Stafford Act (42 U.S.C. 5122).
(3)FEMAThe term FEMA means the Federal Emergency Management Agency.
(4)HazardThe term hazard has the meaning given such term in section 602 of the Stafford Act (42 U.S.C. 5195a).
(5)Usable conditionThe term usable condition means, with respect to a temporary housing unit, a temporary housing unit that provides a safe and sanitary living condition.
(6)Stafford ActThe term Stafford Act means the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.).
(b)Needs assessment; establishment of criteriaNot later than 3 months after the date of enactment of this Act, the Administrator shall—
(1)complete an assessment to determine the number of temporary housing units purchased by FEMA that FEMA needs to maintain in stock to respond appropriately to emergencies or major disasters occurring after the date of enactment of this Act; and
(2)establish criteria for determining whether the individual temporary housing units stored by FEMA are in usable condition.
(c)Plan
(1)In generalNot later than 6 months after the date of enactment of this Act, the Administrator shall establish a plan for—
(A)storing the number of temporary housing units that the Administrator has determined under subsection (b)(1) that FEMA needs to maintain in stock;
(B)selling, transferring, donating, or otherwise disposing of the temporary housing units in the inventory of FEMA, as of the date of enactment of this Act, that—
(i)are in excess of the number of temporary housing units that the Administrator has determined under subsection (b)(1) that FEMA needs to maintain in stock; and
(ii)are in usable condition, based on the criteria established under subsection (b)(2); and
(C)disposing of the temporary housing units in the inventory of FEMA that the Administrator determines are not in usable condition, based on the criteria established under subsection (b)(2).
(2)ImplementationNot later than 9 months after the date of enactment of this Act, the Administrator shall implement the plan established under paragraph (1).
(d)Applicability of disposal requirements
(1)In generalAny sale, transfer, donation, or disposal of a temporary housing unit under the plan established under subsection (c)(1) shall be subject to the requirements of section 408(d)(2) of the Stafford Act (42 U.S.C. 5174(d)(2)) and other applicable provisions of law.
(2)ExceptionNotwithstanding paragraph (1), the Administrator may sell, transfer, donate, or otherwise make available temporary housing units in usable condition in the inventory of FEMA, as of the date of enactment of this Act, to States, other governmental entities, and voluntary organizations for the purpose of providing temporary housing to victims of incidents caused by hazards that do not result in a declaration of a major disaster or emergency by the President, if the Governor of the affected State certifies that there is an urgent need for the temporary housing units and that the State is unable to provide the temporary housing units in a timely manner.
(3)Limitation on statutory constructionNothing in this section shall be construed to affect section 689k of the Post-Katrina Emergency Management Reform Act of 2006 (120 Stat. 1456). For purposes of that section, a disposal of a temporary housing unit under subsection (d)(2) shall be treated as a disposal to house individuals or households under section 408 of the Stafford Act (42 U.S.C. 5174).
(e)ReportNot later than one year after the date of enactment of this Act, the Administrator shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Homeland Security and Government Affairs of the Senate a report on the status of the distribution, sale, transfer, donation, or other disposal of the unused temporary housing units purchased by FEMA.
2.Special rules for covered hurricane damages
(a)DefinitionsIn this section, the following definitions apply:
(1)Covered hurricane damagesThe term covered hurricane damages means damages suffered in the States of Louisiana and Mississippi as a result of Hurricanes Katrina and Rita.
(2)PresidentThe term President means the President acting through the Administrator of the Federal Emergency Management Agency.
(3)Stafford ActThe term Stafford Act means the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.).
(b)In lieu contributionsIn providing contributions under section 406(c) of the Stafford Act (42 U.S.C. 5172(c)) for covered hurricane damages, the President shall substitute 90 percent for the otherwise applicable percentage specified in paragraphs (1)(A) and (2)(A) of such section.
(c)Alternative dispute resolution procedures
(1)In generalNotwithstanding section 423 of the Stafford Act (42 U.S.C. 5189a) or any regulation, the President is authorized and encouraged to use alternative dispute resolution procedures for appeals of decisions made under sections 403, 406, and 407 of the Stafford Act (42 U.S.C. 5179b, 5172, and 5173) regarding the award or denial of assistance, or the amount of assistance, provided to a State, local government, or owner or operator of a private facility for covered hurricane damages.
(2)Denials of requests
(A)Written noticeIf a State, local government, or owner or operator of a private facility requests the use of alternative dispute resolution procedures for an appeal pursuant to paragraph (1) and the President denies the request, the President shall provide to the State, local government, or owner or operator written notice of the denial, including the reasons for the denial.
(B)Quarterly reportsThe President shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate, on at least a quarterly basis, a report containing information on any denial described in subparagraph (A) made by the President during the period covered by the report, including the reasons for the denial.
(3)ApplicabilityParagraph (1) shall apply to an appeal made by a State, local government, or owner or operator of a private facility within 60 days after the date on which the State, local government, or owner or operator is notified of the decision that is the subject of the appeal.
(4)Report to CongressNot later than one year after the date of enactment of this Act, the President shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report containing a description of how alternative dispute resolution procedures are being used pursuant to this subsection and recommendations on whether the President should be given the authority to use such procedures under the Stafford Act on a permanent basis.
(d)Use of simplified proceduresFor covered hurricane damages, the President may use, if requested by a State or local government or the owner or operator of a private nonprofit facility, section 422 of the Stafford Act (42 U.S.C. 5189) for a project for which the Federal estimate of the cost is less than $100,000.
(e)Status reportNot later than 180 days after the date of enactment of this Act, the President shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Homeland Security and Government Affairs of the Senate a report regarding the status of recovery for the States of Louisiana and Mississippi from Hurricanes Katrina and Rita.
3.Case managementThe President may provide services or assistance under section 426 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5189d) for victims of any major disaster relating to Hurricane Katrina or Hurricane Rita.
4.Individual assistance factorsIn order to provide more objective criteria for evaluating the need for assistance to individuals and to speed a declaration of a major disaster or emergency under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.), not later than one year after the date of enactment of this Act, the Administrator of the Federal Emergency Management Agency, in cooperation with representatives of State and local emergency management agencies, shall review, update, and revise through rulemaking the factors considered under section 206.48 of title 44, Code of Federal Regulations, to measure the severity, magnitude, and impact of a disaster.
Lorraine MillerClerk.